THE THIRTEENTH COURT OF APPEALS

                                   13-11-00490-CV


          IN THE ESTATE OF THOMAS TREVINO ARAGUZ III, DECEASED


                                   On Appeal from the
                     329th District Court of Wharton County, Texas
                                 Trial Cause No. 44,575


                                     JUDGMENT

      THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes the judgment of the trial court should be REVERSED and the cause

REMANDED to the trial court.       The Court orders the judgment of the trial court

REVERSED and REMANDED for further proceedings consistent with its opinion. Costs

of the appeal are adjudged against appellee.

      We further order this decision certified below for observance.



February 13, 2014